DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  In line 5, the term “fist” should be corrected to “first”.  Appropriate correction is required.

Claim Interpretation – 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“an imaging interface” in claims 1 and 20;
“a feature extractor” in claims 1 and 20;
“a classifier” in claims 1 and 20;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 10-24 of U.S. Patent No. 10,713,782. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of claims 1-23 in the present application are found as obvious variants in the limitations of claims 1-7 and 10-24 of USPN 10,713,782.  For example, all the limitations of claims 1 and 2 of the present application are found in the limitations of claim 1 of USPN 10,713,782.  Claim 3 of the present application corresponds to claim 21 of USPN 10,713,782.  Claim 4 of the present application corresponds to claims 2, 3, 12 and 21 of USPN 10,713,782.  Claim 5 of the present application corresponds to claim 4 of USPN 10,713,782.  Claim 6 of the present application corresponds to claim 5 of USPN 10,713,782.  Claim 7 of the present application corresponds to claims 1, 6 and 7 of USPN 10,713,782.   Claim 8 of the present application corresponds to claims 10 and 11 of USPN 10,713,782.  Claim 9 of the present application corresponds to claim 13 of USPN 10,713,782.  Claims 10 and 11 of the present application corresponds to claim 14 of USPN 10,713,782.   Claims 12 and 13 of the present application corresponds to claim 22 of USPN 10,713,782.  Claims 14 and 15 of the present application corresponds to claim 15 of .

Claims 1, 4-10, 14, 18-20 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-19 and 22 of U.S. Patent No. 10,607,338. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of claims 1, 4-10, 14, 18-20 and 23 in the present application are found as obvious variants in the limitations of claims 1-3, 5-19 and 22 of U.S. Patent No. 10,607,338.   For example, all the limitations of claim 1 in the present application are found as obvious variants in the limitations of claim 1 in USPN 10,607,338.  Claim 4 of the present application corresponds to claims 2, 3 and 11 of USPN 10,607,338.  Claim 5 of the present application corresponds to claim 5 of USPN 10,607,338.  Claim 6 of the present application corresponds to claim 6 of USPN 10,607,338.  Claim 7 of the present application corresponds to claims 1, 7 and 8 of USPN 10,607,338.  Claim 8 of the present application corresponds to claims 9 and 10 of USPN 10,607,338.  Claim 9 of the present application corresponds to claim 12 of USPN 10,607,338.  Claim 10 of the present application corresponds to claim 13 of USPN 10,607,338.  Claim 14 of the present application corresponds to claim 14 of USPN 10,607,338.  Claim 18 of the present application corresponds to claims 15 and 16 of USPN 10,607,338.  Claims 19 and 20 of the present application corresponds to claims 17 and 18, respectively, of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON W CARTER whose telephone number is (571)272-7445.  The examiner can normally be reached on 8am - 5pm (Mon - Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 





/AARON W CARTER/Primary Examiner, Art Unit 2665